 

 

UNITED STATES DISTRICT
NORTHERN DISTRICT OF
DALLAS DIVISION

UNITED STATES OF AMERICA

il

NORTHERN OED OF TEXAS

 

COURT
PEXAS =) — 9 9099

 

 

 

 

V. Case No

CLERK, U.S. DISTRICY CORT

UR US DSTI
3: 20ecr-0045f-Rers

 

Cr Lr Lr Orn Lr

CHARLES DAVID BURROW (1)

ORDER OF TEMPORARY COMMITMENT

On this date the above named Defendant appeared before the undersigned magistrate judge after having

LS

been arrested in the above numbered action for an offense against the laws of the United States, and

WW The government having moved the magistrate judge to hold a hearing to determine whether any condition
or combination of conditions will reasonably assure the Defendant's appearances and the safety of any

other person and the community (18 U.S.C. §3142(f), as amended P.L. 98-473, 98 Stat. 1837), and

(]_ The government's attorney having moved for a continuance of such hearing

It appearing that the Defendant may not be capable of posting of a monetary bond as a condition to assure
his appearance and the safety of any other person and the community (§3142(c), supra), and that a hearing
on whether the Defendant should be released on bond or should be detained pending disposition of the

criminal charges should be deferred from today's date, and

(1) Defendant having moved for a continuance so that he can have an attorney present at the hearing,

Yy/4
IT IS, THEREFORE, ORDERED that the Detention Hearing is to be held on / A ) 20)

at O OA before the undersigned magistrate judge, unless extended for good cause. *

 

IT IS FURTHER ORDERED that the Defendant is committed to the custody of the United States Marshal
for confinement in a corrections facility separate, to the extent practicable from persons awaiting or serving

 

sentences or being held in custody pending appeal, pending the above scheduled detention hearing.

A copy of this order shall be transmitted to counsel for the parties.

ENTERED this December 02, 2020.

REVI

REBECCA RUTHERFORD
UNITED STATES MAGISTRATE JUDGE

*A continuance on behalf of the government will be granted without a hearing only upon the written consent of the Defendant or his
attorney. A continuance on behalf of the Defendant will be granted without a hearing upon the written request of the Defendant or his

attorney. Continuances shall not exceed five work days from the original setting for

 

the Detention Hearing.

 
